DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Reconsideration
All pending claims 1-20 filed April 29, 2022 were examined in this non-final office action.
Response to Arguments
Applicant’s arguments, see remarks filed April 29, 2022, with respect to the rejection(s) of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Mockus (Segal) is reinstated. Bryant in view of Barragan are withdrawn. All arguments are hinged on Bryant-Barragan and are moot. 
The undersigned examiner is responding to remarks filed September 20, 2021 regarding Mockus (Segal):
Applicant
In Segal, the operations for dispensing of a free product sample include receiving selection of the free product sample for dispensing, then a check is performed to see if the user is registered and is allowed to receive the free product sample. Even if the user is already logged in, the check to see if the user is allowed the free product sample is performed in response to the user requesting the sample via a selection. More particularly, paragraph [0092] of Segal states:
The membership sample subroutine 800 begins when a user attempts to obtain a sample from the machine in step 801 (depicted logically as 101 in FIG. 1 and physically as 200 in FIG. 2). The current session variables are checked in step 802 to see if the current user is identified as a registered user.

Once the user’s registration is confirmed, the process of Segal continues to determine if the user is allowed the sample based on other constraints (again, after the user has already requested the sample). 
Rebuttal
The undersigned examiner respectfully clarifies characterization of Mockus (Segal). Mockus (Segal) provides several ways to access Club (membership) privileges. The user may enter the Club section by first selecting the Club button illustrated in Fig. 8 of Mockus. As illustrated in Fig. 8, prior to entering the Club section, the user has access to items physically stocked in the automated retail store via the user interface displayed on the user’s mobile device. The user may purchase one or more of these items. Only if the user desires a sample or discounts or access to other membership privileges must the user register or already be registered member. For examination purposes, action taken by the user to enter the Club, Mockus: Fig. 8 (812), is a first indication of an action of available actions. Fig. 8 illustrates available actions as: Add to Bag, Remove Last Item, Empty Bag, Home, Checkout, Club, Help.
As illustrated in Fig. 6 of Mockus, the user may travel the following path: 601[Wingdings font/0xE0]602 [Wingdings font/0xDF][Wingdings font/0xE0]604 (selects product(s)) [Wingdings font/0xE0] 603 (Checkout) [Wingdings font/0xE0]614 (payment) [Wingdings font/0xE0]615 (start physical dispensing). The user may enter the Club as an alternative to step 603 (Checkout). For examination purposes, the user selects the Club button, Mockus Fig. 8 (812).
Execution of the membership subroutine 800 by Segal quoted above by Applicant is executed subsequent to user credential verification initiated by selecting the Club button, please see below for more detail
Applicant
The “available actions” of claim 1 are determined “based at least in part on the user credential information.” The claimed “subset of the available items” is then determined “based at least in part on the available actions.” Claim 1 then recites “sending data to the user device, the data associated with displaying, on the user device, the available actions and the subset of the available items; and receiving, from the user device, a first indication of an action of the available actions.” (Emphasis Added). Since the system of Segal receives the user’s selection of the sample for dispensing before any other checks of the membership sample subroutine are performed with regard to the product sample, the subsequent determinations to determine whether the user can request dispensing of the product sample cannot teach or suggest “determining, based at least in part on the user credential information, available actions” and “determining, based at least in part on the available actions, a subset of the available items,” such that the system then “send[s] data to the user device, the data associated with displaying, on the user device, the available actions and the subset of the available items; and receiv[es], from the user device, a first indication of an action of the available actions,” as recited by claim 1. As such, Mockus and Segal fail to disclose each and every recitation of claim 1.

Rebuttal
The undersigned examiner respectfully disagrees with the Applicant’s characterization of Mockus (Segal). Entering the membership section by selecting the Club button illustrated in Fig. 8 of Mockus triggers a member credential check prior to a selection of an available item, e.g. sample. For instance, in Segal: 
[Segal: 0028] Preferably, the process is initiated when a user selects a membership digital button on the touch screen, or attempts to exercise a membership privilege, such as receiving a free product sample.

[Segal: 0077] FIG. 3 illustrates a general user lookup subroutine 300 that determines whether a user is registered. Subroutine 300 begins on a deployed machine 101 (FIG. 1) when a user attempts to access an area or feature restricted to registered users of the system 301, or when a user actively touches a button or control on the touch screen (i.e., in area 102) indicating they wish to identify themselves as a registered user 302. 

[Segal: 0078] … Step 322 directs the information received to subroutine processes 400, 500, 600, 700 or 800 that originated the request for the general lookup subroutine 300 to be executed, which are described below and detailed in FIGS. 4-8.

The Club button (Mockus Fig. 8) qualifies as a membership digital button on the touch screen. Selecting the Club button (Mockus Fig. 8) activates the general user lookup subroutine 300 of Segal. User credentials help the system determine whether the user is a member, see Segal Fig. 5 (500) (returning user having access to member restricted areas and benefits). Once the user is verified to be a Club member, selecting a free sample qualifies as a second indication of an available action. The free sample is an available item. Selecting the free sample is an available action which is a subset of the total available actions.
Recommendation
The case record reflects the absence of any interview to date. Applicant’s patent counsel is encouraged to schedule a telephonic interview for further discussion prior to filing a response in order to potentially resolve issues on the merits.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 USC 102 (a)(1) as being anticipated by Mockus et al., US 2012/0029691 (incorporating by reference in full Segal et al. US 2010/0262282) hereinafter “Mockus (Segal).”
Mockus (Segal) teach all the limitations of claims 1-20.
In Mockus (Segal) see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: (Previously Presented) A method comprising:
broadcasting, via an autonomous retail system, a beacon signal;
[Mockus: 0016] This invention uses a combination of one or more two-way communication wireless devices such as a wireless WLAN router, RFID tags or Bluetooth wireless sending and receiving unit that allows fluid interaction with a mobile device.  It also includes of a centralized server and database connected via a wireless or wired connection that stores and communicates user, product, location and promotion information to any connected self-service machines. 
[Mockus: 0019] The invention comprises an automated retail machine, vending unit or retail display equipped with a method for identifying the particular machine and individual pieces of merchandise available in the machine or from another location or website connected to the machine via an Internet connection that can be wireless or via a wire or cable. Please note: The instant specification discloses: “In some instances, an autonomous retail system may include at least one of a semi-autonomous retail system, an automated retail system, and/or a semi-automated retail system.” as found on page 3, lines 1-3. 
[Mockus: 0026] For mobile devices with sensor reading capabilities, information can be directly communicated with the mobile device (examples of sensors include RFID, or infrared).  A mobile device can read this sensor within the specified proximity.  Once a user has an informational identifier, they can transmit this data to a machine or system where the informational identifier can be used to look up additional information and media.  This can be done via software installed on a mobile device, through a mobile web site, or via a cellular network using standard cellular protocols. 
[Mockus: 0030] For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. The process of selection is made more intuitive and efficient by providing physical delineation, or framing, between merchandise in the physical display design. The virtual display representation mimics the framing in the physical design. Information about the merchandise selection is rendered on the mobile device.
[Mockus: 0035] There are multiple ways a user may be detected or make his or her presence known to a unit, store, vending unit or interactive retail display.  A user using a mobile application installed on their mobile device can transmit their GPS coordinates to a central server that will use that information and geo-locate the user in reference to the closest unit.  Alternatively, the application can either download and periodically update a list of machine or display locations and check against current GPS coordinates on the phone or a user can also manually choose to "check in" with the system updating their current location. The machine can also be outfitted with a physical device such as a Bluetooth, wireless (WiFi) station, or infrared sending and receiving. When a user comes within a readable proximity of a machine and the user launches the installed mobile application, the user's mobile device MAC address is automatically transferred as part of the standard protocol process of the wireless system. This MAC address is sent to the central server along with the machine identifier. This information is used to retrieve any relevant machine information along with any other relevant product or promotional information based on the user information supplied. Please note: Bluetooth device in the vending machine acts as a beacon.

receiving a connection request and user credential information from a user device; establishing, based at least in part on the user credential information, a connection with the user device;
In Mockus (Segal) see at least:
[Mockus: 0020] A user can communicate with a machine in a number of methods both active and passive.
[Mockus: 0021] A user can actively choose to interface with a machine by initiating communication directly with the machine or to the machine through the central server in a variety of ways. In each method, a user identifies themselves with a unit by sending a message with their mobile number, mobile MAC address, user name, machine name or other identifying name that allows the machine to send a response back to the mobile device making the inquiry. 
Please note: Credential information, e.g. user name is used to establish a connection.
[Segal: 0028] Preferably, the process is initiated when a user selects a membership digital button on the touch screen, or attempts to exercise a membership privilege, such as receiving a free product sample.
[Segal: 0077] FIG. 3 illustrates a general user lookup subroutine 300 that determines whether a user is registered. Subroutine 300 begins on a deployed machine 101 (FIG. 1) when a user attempts to access an area or feature restricted to registered users of the system 301, or when a user actively touches a button or control on the touch screen (i.e., in area 102) indicating they wish to identify themselves as a registered user 302. Please note: For examination purposes the user selects a digital button or control on the touch screen.
[Segal: 0078] … Step 322 directs the information received to subroutine processes 400, 500, 600, 700 or 800 that originated the request for the general lookup subroutine 300 to be executed, which are described below and detailed in FIGS. 4-8.
[Segal: 0081] Subroutine 500 (FIG. 5) illustrates the preferred returning user identification process. It outlines the process whereby a user is identified on a machine, and associates their user session with their existing registered account. Identifying oneself as a registered user on a machine gives the user access to member restricted areas and benefits.
[Segal: 0082] The returning-user identification process begins in step 501 when a user selects a control on the touch screen to indicate that they are a returning user, or the general lookup process 300 returned with an array of user data. The system checks if user data is present in step 502. If no user data is present the application prompts the user to identify themselves through a preferred method in step 503. The user can use any of the accepted methods of identifying themselves on a machine if they had previously filled out the proper information to do so. Accepted methods include the use of data on a credit card magnetic stripe, indicating a registered cell phone number with a personal identification number, inputting a user name and password, fingerprint scanning, or any other identification routine that provides a unique and secure combination. Step 504 verifies that this information was entered and read by the system correctly. If not, the user is prompted to again enter their information via step 503. If the information was read correctly, it is formatted and sent to the general lookup process 300.
Please note: Credential information is used to establish a connection with a returning user.
determining an inventory representing available items at the autonomous retail system;
In Mockus (Segal) see at least:
[Mockus: 0031] After a user has selected an item to view additional information on their mobile device, they may then select to purchase that item via their mobile device. Using either a mobile application installed on their mobile device or via a mobile web application viewable using their mobile device's mobile web browser, a user can select a product, submit payment information and receive a unique code that can later be used to retrieve a corresponding physical item from a vending unit. The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.
determining, based at least in part on the user credential information, available actions;
In Mockus (Segal) see at least:
[Mockus: 0122] Area 808 is the navigation area. It is comprised of a number of selectable buttons that the user may use to navigate the application. Virtual selection button 809 provides a "back" function, allowing the user to return to the previous screen they were viewing. Virtual selection button 810 provides a "Home" function, allowing the user to return to the Home screen define by step 601 (FIG. 6). Virtual selection button 811 is the "checkout" button. It is defined in step 603 (FIG. 6). Virtual selection button 812 is a selectable button that takes the user into the Club program as detailed in application Serial Number 12,798,803, entitled "Customer Retention System and Process in a Vending Unit, Retail Display or Automated Retail Store," filed Apr. 12, 2010, as referenced above.
Please note: a) Serial Number 12,798,803 is Segal; and b) For examination purposes, the user selects the Club button.
[Segal: 0011] This invention provides an improved method for users of a self-service vending system to establish and manage a customer profile, and to become part of a membership program that gives them instant access to rewards, discounts and free products.
[Segal: 0017] The preferred invention provides a system and mechanism to prevent the abuse of a free sample dispensing program. In an automated machine, it is important to control the free distribution of any product or item. The invention makes the membership registration process compulsory, requiring any user requesting a sample to be an existing registered user or sign up to become one.
[Segal: 0028] Preferably, the process is initiated when a user selects a membership digital button on the touch screen, or attempts to exercise a membership privilege, such as receiving a free product sample. Please note: Indication of available actions associated with user credentials.
determining, based at least in part on the available actions, a subset of the available items;
In Mockus (Segal) see at least:
[Segal: 0033] Other objects are as follows:
[Segal: 0036] c) to provide a method for which member users can get instant access to product samples. 
[Segal: 0037] d) to provide a method for which member users can get discounts. 
[Segal: 0038] e) to provide a method for which member users can accumulate "points" or "credits" for purchases made that can be applied to benefits such as discounts, free products or other offerings. 
[Segal: 0039] f) to provide a method for which members can select and/or connect to brand partners in which they are interested.
Please note: Examples of subset of available actions.
sending data to the user device, the data associated with displaying, on the user device, the available actions and the subset of the available items;
In Mockus (Segal) see at least:
[Mockus: 0014] This invention provides a system and method for users of an automated retail store, vending unit, digital signage or interactive retail display (self-service units) to interact with such display/unit, collectively referred to in this text as a machine, through a mobile device.
[Mockus: 0119] FIG. 7 shows a front elevation of another configuration of an automated retail vending machine 250, similar to that illustrated in FIG. 2. This machine is structurally similar to the one depicted in FIG. 2 with the difference of having two facade doors with a different display configuration. Like components, however, are employed, and they are denoted with the same reference numerals as illustrated in FIG. 2 and discussed in the corresponding text.
[Mockus: 0120] FIG. 8 shows an example of a graphical user interface 800 that corresponds to the machine 250 depicted in FIG. 7. This format may vary depending on the target screen size, e.g, the screen size of the local machine display or the screen size of the target mobile device, but will always portray a graphical representation of the physical machine it is emulating. Region 801 is reserved for a header or banner, comprising either a logo, title or screen directions. The area can be configured to display images, rich text or a combination of both. Area 802 is area reserved for additional text, directions, notifications, messages and the product preview area as referenced in step 604 (FIG. 6). Virtual selection button 803 allows a user to add the product being previewed to their virtual shopping bag as in step 612 (FIG. 6). It is only active and selectable if a product is currently being previewed. Displays 804 mimic the physical facade/display illustrated in FIG. 7 (i.e., showing the display tubes). This is an image of the physical facade overlaid with a list of coordinates relating to the image (or image map) to define the product areas. The image can be created from the engineering facade drawings and uploaded on to a machine by an administrative user during the machine's initial configuration. The image map uses the facade map file to determine which products appear in which positions. The facade map file is the same file used by the lighting system referenced in application Ser. No. 12/589,164. Administrative users of the system can change the arrangement of the products in the virtual facade by updating the image map and facade map file without changing the program code. The new files are read it at runtime and the screen is rendered accordingly. Each one of these displays 804 defined by the image map can contain an image or virtual representation of the physical product on display in the machine 250 in FIG. 7. These display areas 804 are selectable. When a user selects one of these display areas 804, the product preview area 802 is populated with additional information for that designated product and the color of the display area 804 is changed as defined in step 604 (FIG. 6).
[Mockus: 0134] For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. The process of selection is made more intuitive and efficient by providing physical delineation, or framing, between merchandise in the physical display design. The virtual display representation mimics the framing in the physical design. Information about the merchandise selection is rendered on the mobile device.
[Mockus: 0136] … The planogram is stored as an XML dataset and uses a series of corresponding images to display. For mobile devices with a locally stored mobile application and mobile devices that support mobile web browsing functions, a virtual representation of the physical facade of a local machine may be displayed on the mobile device.
Please note: Vending machine display represents a first display and the user’s smartphone provides the second display. 
receiving, from the user device, a first indication of an action of the available actions;
Please note: Selecting the Club button on the virtual interface is a first indication of an action.
receiving, from the user device, a second indication of an item of the subset of the available items; and
Please note: Once in club section, selecting a free sample or exercising a discount of vended product qualify as a second indication of an action.
dispensing the item based at least in part on the first indication and the second indication.
In Mockus (Segal) see at least:
[Mockus: 0117] … When the payment method has been validated using an external payment authorization service, the physical dispensing process begins in step 615. Step 616 monitors the dispensing.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 by Mockus (Segal).
Regarding claim 3:  Rejection is based upon the disclosures applied to claim 1 regarding threshold distance determination. 
In Mockus (Segal) see at least:
[Mockus: 0034] In addition, this system can recognize registered users within a set proximity to the machine and broadcast messages and notifications such as machine information, inventory information, rewards, discounts and free products, all of which could be tailored to the specific user based on understanding gathered through analysis of prior interactions. 
Regarding claim 4: Rejection is based upon the disclosures applied to claim 1 and further upon Mockus (Segal).
In Mockus (Segal) see at least:
[Mockus: 0032] The item(s) identifier(s) and the quantities of each item are sent to the central server for processing. The server handles payment authorization. If the authorization fails, the user is notified of the error and the transaction terminates. If the authorization is successful, a unique code is created that associates the transaction with a record of data indicating the store identifier, the merchandised purchased and any relevant user information such as a hash checksum of a credit card used for the purchase for increased security. A temporary hold is placed on that merchandise in the machine making it unavailable for purchase for a set period of time. This period of time is pre-determined by authorized company personnel and set in the system's configuration file. The system subsequently returns that code and a receipt of that purchase to the user's mobile device. The system will also supply a digital copy of that receipt to an email address, if provided.
[Mockus: 0033] The user can use that code to retrieve a product from the selected store at any time during the indicated time period. If the user does not redeem their product in the time period allotted, the transaction will be voided, the user will be refunded their purchase and the merchandise will be available for purchase again. The user making the transaction needs to enter their unique code into a specified area on a machine. The machine will validate the code with the central server. If the code is valid, the machine will vend the purchased merchandise, otherwise, it will display an error to the user.
[Mockus: 0105] FIG. 5B illustrates how multiple users can simultaneously interact with a single machine either directly through the traditional interface on the machine or via a mobile device either directly communicating to a machine or via a centralized server that passes communications messages to the designated machine.  A plurality of users 551, 552 up to any number of N users 553 can queue up in front of the vending machine in a traditional manner and interact with the processes on the machine 560 one at a time.  A plurality of users 561, 562, 563 up to any number of N users 564 may also simultaneously interact directly with the processes on the machine 560 via a mobile device.
[Mockus: 0115] … Sessions will terminate if a specified amount of time has elapsed, the user selects to sign out of a session, or if a transaction completes, such as the purchasing of a product or products.
Regarding claim 5: Rejection is based upon the disclosures applied to claim 6 by Mockus (Segal), see at least [Mockus: 0115] session terminates if a specified amount of time has elapsed, [Mockus: 0118] terminates session after dispensing item.
Regarding claim 6: Rejection is based upon the disclosures applied to claim 1 by Mockus (Segal).
Regarding claim 7: Rejection is based upon the disclosures applied to claim 6 by Mockus (Segal).
Regarding claim 8: Rejection is based upon the disclosures applied to claim 6 and claim 3 by Mockus (Segal) reciting similar subject matter regarding threshold distance determination.
Regarding claim 9: Rejections are based upon the disclosures applied to claims 1 and 6 by Mockus (Segal) and further upon dependents of claim 1 reciting similar subject matter.
Regarding claim 10: Rejection is based upon the disclosures applied to claim 6 by Mockus (Segal), see at least [Mockus: 0115] session terminates if a specified amount of time has elapsed, [Mockus: 0118] terminates session after dispensing item.
Regarding claim 11: Rejection is based upon the disclosure applied to claim 6 and further upon Mockus (Segal) regarding user authentication, e.g. biometric authentication, see at least [Segal: 0078; 0082]: scanning fingerprints.
Regarding claim 12: Rejection is based upon the disclosures applied to claim 6 by Mockus (Segal) regarding a purchase action or a retrieval action (e.g. dispensing at vending machine).
Regarding claim 13: Rejection is based upon the disclosures applied to claim 6 by Mockus (Segal) regarding user actions.
Regarding claim 14: Rejection is based upon the disclosures applied to claims 1 and 6 by Mockus (Segal) regarding vending device computing elements.
Regarding claim 15: Rejection is based upon the disclosures applied to claim 14 by Mockus (Segal).
Regarding claim 16: Rejection is based upon the disclosures applied to claims 1, 6 and 14 by Mockus (Segal) and dependents of claims 1 and 6 reciting similar subject matter.
Regarding claim 17: Rejection is based upon the disclosures applied to claims 1 and 14 by Mockus (Segal) and further upon dependents of claim 1 reciting similar subject matter.
Regarding claim 18: Rejection is based upon the disclosures applied to claims 1, 6 and 14 by Mockus (Segal) and dependents of claims 1 and 6 reciting similar subject matter.
Regarding claim 19: Rejection is based upon the disclosures applied to claims 1, 6 and 14 by Mockus (Segal) and dependents of claims 1 and 6 reciting similar subject matter.
Regarding claim 20: Rejection is based upon the disclosures applied to claims 1, 6 and 14 by Mockus (Segal) and dependents of claims 1 and 6 reciting similar subject matter.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0288594 (Kim) “Dispenser Connectivity,” discloses: [0059] Consistent with embodiments, preference data 114 may be communicated directly from mobile computing device 102 to dispensing device 104 via a communications session between mobile computing device wireless interface 118 and dispensing device wireless interface 122. For example, application 110 may pass preference data 114 to application 130 upon establishment of a communications session. Dispensing device 104 may comprise a computing device capable of executing one or more software application programs such as application 130. Dispensing device 104 may also be configured to provide any number of consumer services and/or products, including, without limitation, the dispensing of food and/or beverage products, video gaming services, video services, advertisement services, financial services, etc. Dispensing device 104 may include fountain or post-mix beverage dispensing machines, vending machines, public gaming devices, automated teller machines or any other electronic device or kiosk configured to provide consumer products and/or services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 27, 2022